Opinion by
Oliver, P. J.
In accordance with stipulation of counsel fur dogs similar to those the subject of Abstract 41823 were held dutiable at 50 percent under paragraph 1519 (e), and whistling balloons, rubber balloons, and noisemakers, composed in part of bamboo, similar to those the subject of Abstract 40493, were held dutiable at 45 percent under paragraph 409 as claimed. It was further stipulated that the jump sticks or trick paddles in question are in chief value of wood, similar to those the subject of Abstract 44028, and the claim at 33)4 percent under paragraph' 412 was therefore sustained.